Order granting an extra allowance and amending the decision and judgment reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the following grounds: (1) The court was without power to amend the decision and judgment by directing an extra allowance after the costs had been adjusted. (Rules Civ. Prac. rule 200.) (2) The decision and judgment did not award costs to respondents, and there was, therefore, no authority to grant an extra allowance. (Barnes v. Midland Railroad Terminal Co., 161 App. Div. 621.) (3) The affidavit in support of the motion discloses that it was not an “ extraordinary and difficult ease.”* Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.

See Civ. Prac. Act, § 1513.— [Rep,